 

Exhibit 10.22

 

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $575,000 Issue Date: March 28, 2016

 

NUGENE INTERNATIONAL, INC.

 

PROMISSORY NOTE


 

FOR VALUE RECEIVED, NuGene International, Inc., a corporation organized under
the laws of the State of Nevada (hereinafter called “Maker” or the “Company”),
hereby promises to pay to Canyon Asset Holdings, Inc. or its permitted
registered assigns or successors in interest or order (the “Holder” and together
with the Maker sometimes collectively referred to as the "Parties"), without
demand, the sum of Five Hundred and Seventy Five Thousand dollars ($575,000)
(the “Principal Amount” or “Loan”), with simple interest at a rate of fifteen
percent (15%) (the “Applicable Rate”). The “Maturity Date” of this Note shall be
one year from the Issue Date, subject to acceleration as provided herein.

 

The following terms shall apply to this Note:

 

1.      Definitions. Capitalized terms used herein shall have the meanings set
forth in this Section 1.

 

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

"Default" means any of the events specified in Section 5 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 5 would, unless cured or waived, become an Event of Default.

 

"Event of Default" has the meaning set forth in Section 5.

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

 

 

 

"Law" as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

"Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

 

"Maturity Date" means the earlier of (a) one year after the Issue Date, or (b)
the date on which all amounts under this Note shall become due and payable
pursuant to terms contained herein.

 

"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

"Parties" has the meaning set forth in the introductory paragraph.

 

"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

2.    Final Payment Date; Optional Prepayments.

 

2.1     Final Payment Date. The aggregate unpaid principal amount of the Loan,
all accrued and unpaid interest and all other amounts payable under this Note
shall be due and payable on the Maturity Date.

 

2.2     Optional Prepayment. The Maker may prepay the Loan in whole or in part
at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

2.3     Automatic Payment. Notwithstanding anything contained herein to the
contrary, the Maker shall pay the aggregate unpaid principal amount of the Loan,
all accrued and unpaid interest and all other amounts payable under this Note
within ten (10) business days after the closing of a Qualified Financing. For
purposes of this Note, a Qualified Financing means the consummation of an
equity, or convertible debt financing, in one or more series of transactions
with aggregate gross proceeds of at least One Million Dollars ($1,000,000) by
the Maker.

 

3.    Interest.

 

3.1           Interest Rate. Except as otherwise provided herein, the
outstanding principal amount of the Loan made hereunder shall bear interest at
the Applicable Rate upon the terms set forth herein from the date the Loan was
made until the Loan is paid in full, whether at maturity, upon acceleration, by
prepayment or otherwise.

 

 2 

 

 

3.2     Default Interest. If any amount payable hereunder is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Applicable Rate from the date of such non-payment until such amount is paid in
full.

 

3.3     Omitted.

 

4.    Payment Mechanics.

 

4.1    Manner of Payment. All payments of interest and principal shall be made
in lawful money of the United States of America on the date on which such
payment is due by wire transfer of immediately available funds, less any wire
transfer fees, to the Holder's account at a bank specified by the Holder in
writing to the Maker from time to time.

 

4.2    Payments Free and Clear of Taxes. Any and all payments shall be made free
and clear of and without deduction for any and all present or future taxes. If
Maker is required by law to deduct any taxes, (i) the sum payable shall be
increased as necessary so that after making all required deductions, Holder
receives an amount equal to the sum Holder would have received had no deductions
been made and (ii) Maker shall pay all such taxes.

 

4.3    Application of Payments. All payments made hereunder shall be applied
first, to the payment of any fees or charges outstanding hereunder, second, to
accrued interest and third, to the payment of the principal amount outstanding
under the Note.

 

4.4    Business Day Convention. Whenever any payment to be made hereunder shall
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.

 

5.    Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

 

5.1    Failure to Pay. The Maker fails to pay (a) any principal amount of the
Loan when due; or (b) interest or any other amount when due.

 

5.2    Adverse Change. A material adverse change occurs in Maker’s financial
condition, or Holder believes the prospect of payment or performance of this
Note is impaired.

 

5.3    Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Maker to the Holder herein is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made;

 

5.4    Breach of Use of Funds. The Maker uses any part of the Loan for uses
outside of those specified in Section 7;

 

5.5    Breach of Covenants. The Maker fails to observe or perform any material
covenant, obligation, condition or agreement contained in this Note other than
that specified in Section 5.1 and such failure continues for 10 calendar days
after written notice to the Maker;

 

5.6    Default Under Other Obligations. The Maker or any subsidiary of Maker
shall default on any of its obligations under any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced,
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement that that (A) involves an obligation greater than $10,000,
whether such indebtedness now exists or shall hereafter be created and (B)
results in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable;

 

 3 

 

  

5.7    Actions and Judgments. Any monetary judgment, writ or similar final
process shall be entered or filed against the Maker, any subsidiary or any of
their respective property or other assets for more than $10,000, and such
judgment, writ or similar final process shall remain unvacated, unbonded or
unstayed for a period of forty-five (45) calendar days; provided, however, that
any judgment which is covered by insurance or an indemnity from a creditworthy
party (such creditworthiness as reasonably determined by the Holder) shall not
be included in calculating the amount of such judgment, writ or final process so
long as the Maker provides the Holder a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Maker will receive the proceeds of such insurance or indemnity
within forty-five (45) calendar days of the issuance of such judgment;

 

5.8    Bankruptcy.  

 

(a)     the Maker commences any case, proceeding or other action (i) under any
existing or future law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Maker
makes a general assignment for the benefit of its creditors;

 

(b)     there is commenced against the Maker any case, proceeding or other
action of a nature referred to in clause (a) above which (i) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains un-dismissed, undischarged or un-bonded for a period of 120 days;

 

(c)     there is commenced against the Maker any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 120 days from the entry thereof;

 

(d)     the Maker takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or

 

(e)     the Maker is generally not, or is unable to, or admits in writing its
inability to, pay its debts as they become due.

 

6.    Remedies. Upon the occurrence of an Event of Default and at any time
thereafter during the continuance of such Event of Default, the Holder may at
its option, by written notice to the Maker (a) declare the entire principal
amount of this Note, together with all accrued interest thereon and all other
amounts payable hereunder, immediately due and payable and/or (b) exercise any
or all of its rights, powers or remedies under applicable law; provided, however
that, if an Event of Default described in Section 5.7 shall occur, the principal
of and accrued interest on the Loan shall become immediately due and payable
without any notice, declaration or other act on the part of the Holder.

 

7.    Use of Funds. Maker currently owes a third party, JTS Investments, Inc.
Five Hundred Seventy Five Thousand Dollars ($575,000). Maker agrees to only use
the Loan to payoff the entire amount owed to JTS Investments, Inc. Maker has
required that Holder provide the Loan amount directly to JTS Investments, Inc.,
via an attorney trust account or an escrow account.

 

 4 

 

 

8.    Miscellaneous.

 

8.1    Issuance of Replacement Note. Upon any loss or destruction of this Note,
a replacement Note containing the same date and provisions of this Note shall be
issued by the Company to the Holder for the outstanding Principal Amount of this
Note and accrued interest which shall not have been converted or paid.

 

8.2    Notices.  All notices and other communications provided for hereunder
shall be in writing and personally delivered, delivered by nationally-recognized
overnight courier, mailed, or sent by facsimile, with confirmation, if to the
Maker or the Holder, to:

 

(i) if to the Maker,

NuGene International, Inc.

17912 Cowan

Irvine, California 92614

Attention: Chief Executive Officer

 

(ii) if to the Holder,

Canyon Asset Holdings, Inc.

5874 Lustrous Ct.

Las Vegas, Nevada 89148

Attention: K. Williams

 

or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 7.2. Any such notice or communication will be deemed to have been
received: (A) in the case of personal delivery, on the date of such delivery;
(B) in the case of nationally-recognized overnight courier, on the next Business
Day after the date sent; and (C) if by registered or certified mail, on the
third Business Day following the date postmarked.

 

8.3    Attorney’s Fees and Expenses. Holder may hire or pay someone else to help
collect this Note if Maker does not pay, which amount Maker agrees to repay to
Holder. This includes, subject to any limits under applicable law, collection
costs and fees, Holder’s attorney’s fees and Holder’s legal expenses, whether or
not there is a lawsuit, including attorney’s fees, expenses for bankruptcy
proceedings (including effort to modify or vacate any automatic stay or
injunction), and appeals. Maker also will pay any court costs, in addition to
all other sums provided by law.

 

8.4    Indemnification. Maker shall (i) indemnify and hold harmless Holder and
his affiliates, corporations, partners, employees, attorneys and agents (each,
an “Indemnified Party”) from and against any and all suits, actions, fines,
deficiencies, penalties, proceedings, claims, damages, losses, liabilities,
expenses and taxes (including reasonable attorneys’ fees and disbursements and
other out-of-pocket costs of investigations or defense, including those incurred
upon any appeal) (each, a “Claim”) that may be instituted or asserted against or
incurred by an Indemnified Party (A) as the result of the Note, or (B) in
connection with any action to enforce payment of the Note, and regardless of
whether the Indemnified Party is a party to any Claim and (ii) reimburse each
Indemnified Party, immediately upon the Indemnified Party’s demand, for any
reasonable legal or other out-of-pocket expenses incurred in connection with
investigating, defending or participating in any Claim, whether commenced or
threatened (whether or not the Indemnified Party is a party to any action or
proceeding out of which any expenses arise). NEITHER HOLDER NOR ANY OTHER
INDEMNIFIED PARTY SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY HERETO, ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF ANY OTHER PARTY OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH ANY OTHER PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

 5 

 

 

8.5    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada,
without regard to the principles of conflicts of law thereof. Each of the
Parities agrees with the other that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Note (whether brought against a party hereto or its respective affiliates,
employees or agents) shall be commenced exclusively in the state or federal
courts located in the City of Las Vegas and Clark County, Nevada. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.6    Counterparts; Execution. This Note may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

8.7    Successors and Assigns. This Note may be assignable by the Holder without
the prior written consent of the Maker, which shall not be unreasonably
withheld. Subject to the restrictions of the preceding sentence, the rights and
obligations of the Maker and the Holder shall be binding upon and benefit the
successors, assign, heirs, administrators and transferees of the parties.

 

8.8    Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

8.9    Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

8.10  No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

8.11  Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of ____________, 2016.

 

  NUGENE INTERNATIONAL, INC.       By:     Name:  Ali Kharazmi   Title: Chief
Executive Officer

 

State of _____________

County of ____________

 

On _________ before me, ____________________________________________, (name of
notary public ) personally appeared _________________________________________
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and who acknowledged to me
that he/she/they executed the same in their authorized capacity(ies), and by
his/her/their signature(s) on the instrument the person(s), or entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY of PERJURY under the laws of the state of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

____________________________            (Signature of Notary)

 

 7 

 